Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on May 31, 2022 in response to the Office action (OA) mailed on March 11, 2022 (“the previous OA”) have been fully considered. 

Support for claim 1 amendment can be found in paragraphs 0018 and 0048 of the specification. 

Applicant’s amendment to the specification submitted on May 31, 2022 is acknowledged. The amendment to the specification does not add new matter.  Accordingly, the objection to the specification, as set forth in the previous OA is withdrawn. 

In view of applicant’s amendment to claim 1, the objection to this claim is withdrawn. 

In view of applicant’s amendment to claim 1, the 35 USC 102(a)(1) rejection of claims 1 and 3 as being anticipated by Takahashi et al. (US 20080033096 A1), as set forth in the previous OA is withdrawn.   

In view of applicant’s amendment, a new 35 USC 103 rejection based on Takahashi et al. (US 20080033096 A1) is made. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20080033096 A1).

As to claim 1, Takahashi discloses a pressure-sensitive adhesive (PSA) tape comprising a substrate and a PSA layer disposed on one surface of the substrate (0072).  

As to the claimed thickness of the PSA layer of 55 µm or more, Takahashi discloses that the thickness of the PSA layer is for example about 2 µm to 150 µm and typically about 5 µm to 100 µm (0074).  Moreover, Takahashi discloses PSA layer having a thickness of about 70 µm (0084). 

As to the claimed thickness of the substrate of 55 µm or more and 85 µm or less, Takahashi discloses that although the thickness of substrate may be suitably selected according to the application, it is generally about 10 µm to 500 µm and typically 10 µm to 200 µm (0073).  Given that the claimed thickness range of substrate overlaps or lies within the thickness of substrate disclosed by Takahashi, a prima facie case of obviousness exists.  MPEP 2144.05 (I).  It would have been obvious to a person having ordinary kill in the art before the filing date of the claimed invention to select a workable range of the thickness of substrate including the claimed and as rendered obvious by Takahashi, motivated by the desire to provide a substrate having suitable thickness on which the PSA layer of Takahashi can be provided in order to form the PSA tape of Takahashi. 

As to claim 1 limitation “wherein the pressure-sensitive adhesive layer is a dry product of a coating film on the one side of the substrate”, Takahashi discloses that the PSA layer may be formed by, for example typically coating any of the aqueous PSA composition disclosed in the invention onto a substrate or a release liner and drying the composition (0074).  Alternatively, it is submitted that the aforementioned limitation is deemed to be a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only structure implied by the steps. MPEP 2113 (I).  At present, no unobvious difference is seen between the structure of the claimed PSA layer and the PSA layer of Takahashi as set forth previously.  

As to claim 2, Takahashi discloses that as a substrate constituting the PSA sheet, either unstretched films or stretched (uniaxially or biaxially) films can be used (0073).  It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to select the unstretched or stretched (uniaxial or biaxial) film as a substrate in the invention of Takahashi, motivated by the desire to form the PSA tape of Takahashi. 

As to claim 3, Takahashi does not explicitly disclose the ratio of the thickness of the PSA layer to the thickness of the substrate of 80% or more.  However, as set forth previously, Takahashi discloses that the thickness of the PSA layer is for example about 2 µm to 150 µm and typically about 5 µm to 100 µm (0074).  Moreover, Takahashi discloses PSA layer having a thickness of about 70 µm (0084).  Further, Takahashi discloses that although the thickness of the substrate may be suitably selected according to the application, it is generally about 10 µm to 500 µm and typically 10 µm to 200 µm (0073).  Given that the thickness of PSA layer and the thickness of substrate disclosed by Takahashi render obvious claimed thickness of the PSA layer and the thickness of substrate, respectively, absent any new and unexpected results, a person having ordinary skill in the art would recognize that the claimed ratio is encompassed by the disclosure of Takahashi.  Moreover, one of ordinary skill in the art would have found it obvious to provide a PSA layer that is thicker than the thickness of the substrate (e.g. ratio of 80% or more), motivated by the desire to form a PSA tape with suitable bond strength (peel adhesion). 

Response to Arguments

Applicant's arguments filed on May 31, 2022 have been fully considered.  Given that the examiner has introduced a new ground of rejection in the current OA, applicant’s arguments are addressed to the extent still applicable to the new ground of rejection. 

With respect to the 35 USC 102(a)(1) rejection of claims 1 and 3 over Takahashi et al. (US 20080033096 A1), as set forth in the previous OA, applicant argues that in the present invention, the substrate having a thickness of 55 µm or more is preferred for preventing thermal deformation of the substrate during formation of the PSA layer on the substrate (0018 of the specification).  Applicant submits that in forming the PSA, the PSA composition is applied onto the substrate to form a coating film, and the coating film is dried by heating to form a PSA layer.  According to this manufacturing process, the PSA tape can be efficiently manufactured.  Applicant further argues that Takahashi does not describe such a manufacturing process.  According to applicant, in Takahashi, the PSA composition is applied to a release liner, and the resultant is dried by heating to form a PSA layer on the release liner.  Then a thin PET film is attached to the PSA layer to fabricate a PSA tape.  Thus, Takahashi does not disclose a substrate having the thickness of 55 µm or more.  Page 6 of the amendment. 


The examiner respectfully disagrees.  With respect to applicant’s argument that the substrate having a thickness of 55 µm or more is preferred for preventing thermal deformation of the substrate during formation of the PSA layer on the substrate, it is submitted that this argument is submitted without any factual evidence on the record. Furthermore, as to applicant’s argument that Takahashi does not describe such a manufacturing process, it is submitted that the claimed invention is not directed to a manufacturing process of PSA tape.  The examiner submits that the claimed invention is directed to a PSA tape for a wire harness (preamble of claim 1).  Moreover, the examiner submits that Takahashi discloses that the PSA layer may be formed by, for example typically coating any of the aqueous PSA composition disclosed in the invention onto a substrate or a release liner and drying the composition (0074).  Further, as to the claimed thickness of the substrate of 55 µm or more and 85 µm or less, it is submitted that Takahashi discloses that although the thickness of the substrate may be suitably selected according to the application, it is generally about 10 µm to 500 µm and typically 10 µm to 200 µm (0073).  Given that the claimed thickness range of substrate overlaps or lies within the thickness of substrate disclosed by Takahashi, a prima facie case of obviousness exists.  MPEP 2144.05 (I).   Accordingly, applicant’s arguments are not found persuasive. 





Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish Desai
Primary Examiner, Art Unit 1788
June 4, 2022